Title: From Benjamin Franklin to John Adams, 12 February 1782
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Feb. 12. 1782.
I received the honour of yours dated the 7th. Inst. acquainting me with the Presentation of several more Bills drawn on Mr. Laurens. I think you will do well to accept them, and I shall endeavour to enable you to pay them. I should be glad to see a compleat List of those you have already accepted. Perhaps from the Series of Numbers, and the Deficiencies, one may be able to divine the Sum that has been issued, of which we have never been informed as we ought to have been. Ignorance of this, has subjected me to the unpleasant Task of making repeated Demands which displease our Friends by seeming to have no End. The same is the Case with the Bills on Mr. Jay & on myself. This has among other things made me quite sick of my Gibeonite office, that of drawing Water for the whole Congregation of Israel. But I am happy to Learn from our Minister of Finance, that after the End of March next no farther drafts shall be made on me, or Trouble given me by Drafts on others.
The Duke de Vauguyon must be with you before this time.— I am impatient to hear the Result of your States on the Demand you have made of a categoric Answer &c. I think with you that it may be wrong to interrupt or perplex their deliberations by asking Aids during the present critical Situation of Affairs. 
I understood that the Goods had all been delivered to Mr. Barclay, & I Punctually paid all the Bills. That Gentleman now writes me that those purchased of Gillon are detained on pretence of his Debts. These new Demands were never mention’d to me before. It has been & will be a villanous Affair from beginning to End.
With great Esteem and Respect, I have the honour to be Sir, Your Excellency’s Most obedient and most humble Servant
B Franklin
His Excelly. J. Adams Esqr.
 
Endorsed: Dr Franklin Feb. 12. 1782
